Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 1 of 80 Page ID #:397
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 2 of 80 Page ID #:398



  1   the targets of disfavored government treatment because of their fear they might
  2   receive federal recognition, if any at all, policies therefore that are unlawful and
  3   inconsistent.
  4         2.        The Bureau of Indian Affairs (hereinafter “BIA”) purposefully (1)
  5   denied Plaintiff’s application for a Certificate of Degree of Indian or Alaska Native
  6   Blood (hereinafter “CDIB”), (2) misclassified Plaintiff, and many others, as
  7   belonging to the “Diegueño” [San Diego] Tribe, a non-federally recognized tribe,
  8   and (3) refused to acknowledge Plaintiff’s Indian blood degree.
  9         3.        Plaintiff’s ancestors are listed as Gabrielino (State-Recognized) Indians
 10   in the records of the BIA. The Gabrielino are historically known as Shoshoneans of
 11   Southern California and appear on the California Indian rolls of the Act of May 18,
 12   1928 (45 Stat. L 602), the 1948 amendment of the 1928 Act (62 Stat. 1166), and the
 13   1968 amendment of the 1928 Act (82 Stat. 860 & 861).
 14         4.        Instead of issuing a CDIB, the BIA issued a Statement Letter with the
 15   incorrect tribal affiliation because that “should be sufficient for your needs.” This
 16   decision was made notwithstanding other Gabrielino family members have obtained
 17   a CDIB from the BIA. This was caused by the disparate-treatment policies of the
 18   government because at most, applying defendant’s randomness theory.
 19         5.        The Department of the Interior (hereinafter “DOI”) actions against
 20   specifically the Plaintiff are inconsistent, malicious, capricious, discriminatory, in
 21   violation of Plaintiff’s Constitutional guarantees because certain documents
 22   pertaining Plaintiff’s tribal affiliation and blood degree belonging to the Gabrielino
 23   tribe, were indeed destroyed without proper notice to the Archivist of the United
 24   States.
 25         6.        Further investigation reveals Mr. Earl Campio, Ms. Angelita Grijalva
 26   Abrego, Ms. Stefanie Rodriguez, Mr. Angel Rodriguez Reyes, among others, were
 27   issued a CDIB (Exhibit 1) listing them as Gabrielino, because of their blood
 28   relationship to Maria Ana Grijalva Bega (hereinafter “Mary Grijalva”) (Exhibit 2).
                                                   2
                 VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 3 of 80 Page ID #:399



  1   The United States Supreme Court held “the Equal Protection Clause” requires the
  2   government have a legitimate reason for withdrawing a right or benefit from one
  3   group but not others, whether or not it was required to confer that right or benefit in
  4   the first place.” Romer v. Evans, 517 U.S. 620 (1996) 671 F.3d, at 1076, 1095.
  5         7.     Although the BIA has consistently issued CDIB’s to descendants of
  6   Mary Grijalva, the government has refused Plaintiff’s numerous requests for similar
  7   issuance of certification maintaining that he is ineligible supposedly because
  8   “government records show that Mr. Reyes is affiliated with the Diegueño tribe” and
  9   “an applicant must show their relationship to an enrolled member of a federally
 10   recognized Indian tribe to receive a certification of degree of Indian blood” since
 11   apparently the “Bureau of Indian Affairs’ policy on issuing certifications of Indian
 12   Blood has changed.” (Exhibit 3).
 13         8.     Although Plaintiff is entitled to issuance of a valid CDIB, that CDIB
 14   must also show his true Gabrielino identity. (Exhibit 4).
 15         9.     On April 23, 2018, the BIA issued its final decision for the DOI
 16   “because your request lacks sufficient documentary evidence to support a change, it
 17   will not be forwarded as originally stated in the February 17, 2016, letter [to the
 18   Division of Tribal Government Services in Washington D.C.]” (Exhibit 5).
 19         10.    On August 13, 2019, the Plaintiff discovered that federal records
 20   pertaining to Plaintiff’s tribal affiliation were indeed destroyed. A FOIA (BIA-2019-
 21   01374) request submitted to the BIA on August 10, 2019 and received on August 16,
 22   2016, revealed the BIA did not notify the Archivist of the United States in regards to
 23   the alteration, deletion, erasure and destruction of Plaintiff’s ancestors tribal
 24   affiliation records. (Exhibit 6).
 25         11.    Indeed, Plaintiff challenges every one of defendant’s policies, practices
 26   and, procedures that prevents him from obtaining a CDIB stating he is of Gabrielino
 27   descent, from DOI, parent agency of the BIA.
 28         12.    Plaintiff is informed and believes that Defendants’ omissions have
                                                3
                 VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 4 of 80 Page ID #:400



  1   damaged and further caused emotional distress to Plaintiff Reyes. Therefore,
  2   Plaintiff is entitled for injunctive relief because a CDIB reflecting the correct tribal
  3   affiliation is needed for services guaranteed by Congress and the State of California.
  4

  5                             II.    PARTY DESIGNATIONS
  6           13.   Plaintiff is a resident of San Diego County. Plaintiff descends from the
  7   Gabrielino (Tongva) Tribe; a film and history student; and a researcher of Native
  8   American Records.
  9           14.   Defendant DOI is a cabinet department of the BIA, acting as one of its
 10   primary law enforcement agencies that helps administer, maintain, and oversee
 11   certain jurisdictional claims pertaining to Native Americans.
 12           15.   Defendant Amy Dutschke is a federal official responsible for proper
 13   administration of the BIA in California and is the Regional Director of the Pacific
 14   Regional Office, responsible for upholding the federal fiduciary relationship over
 15   tribal and Indian resources. Ms. Dutschke is therefore sued in her official capacity
 16   only.
 17           16.   The true names and capacities of Defendant’s sued herein as DOES 1
 18   through 50, inclusive, are unknown to Plaintiff, who therefore sues such Defendants
 19   by such fictitious names pursuant to Federal Rules of Civil Procedure § 15. Plaintiff
 20   alleges that each fictitiously named Defendant acted or failed to act in such a manner
 21   that each has contributed in proximately causing the damages to Plaintiff as herein
 22   alleged. Plaintiff will seek leave of Court to amend this Complaint to set forth their
 23   true names and capacities when ascertained.
 24           17.   Plaintiff is informed and believes, and thereon alleges, that each of the
 25   Defendants sued herein, including those named herein as Does, are the agents,
 26   servants, employees, licensees, guarantees, invitees, or assignees of each other, and
 27   in doing the things herein alleged acted within the course and scope of such agency,
 28   employment guaranty, assignment, license, invitation and/or relationship and with
                                                 4
                VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 5 of 80 Page ID #:401



  1   the full knowledge and consent of the remaining Defendants.
  2

  3                          III.   JURISDICTION AND VENUE
  4         18.    This action is brought under the Administrative Procedure Act, 5 U.S.C.
  5   § 554, 701-706, to compel Defendant, an officer and employee of a United States
  6   agency, to perform a duty owed to the Plaintiff and set aside Defendant’s final
  7   determination which is arbitrary, capricious, nor in accordance with the law, and
  8   violates Plaintiff’s Constitutional rights to equal protection and due process.
  9   Accordingly, this case presents controlling questions of federal law regarding
 10   Defendant’s duty to issue a CDIB to ensure certain services such as Indian Health
 11   Service pursuant 25 U.S.C. § 1679(a)(2), to administer that duty in a consistent
 12   manner among similarly-situated of California Indians pursuant 25 U.S.C. § 651 et
 13   seq. and to maintain an accurate tribal affiliation and blood degree in the Secretary of
 14   the Interior approved California Indian rolls in accordance to 25 U.S.C. § 659.
 15         19.    For the foregoing reasons, this Court has jurisdiction under 28 U.S.C. §
 16   1331 (federal question), 28 U.S.C. § 1361 (action to compel an officer of the U.S. to
 17   perform his duty), 5 U.S.C. § 551(4) (interpret and describe law or policy).
 18         20.    Venue is proper in the Central District of California under 28 U.S.C.
 19   section 1391(e) because Defendant is an officer of the United States acting in his
 20   official capacity and under color of legal authority and agency of the United States
 21   and because a substantial part of the events or omissions giving rise to the claim
 22   occurred in the Central District.
 23

 24                                       IV.   ARGUMENT
 25         21.    Public Law 90-507—Sept. 21, 1968 enacted by the Senate and House of
 26   Representatives of the United States of America in Congress, states that “The
 27   Secretary of the Interior shall prepare a roll of persons of Indian blood who apply for
 28   inclusion thereon and (i) whose names or the name of a lineal or collateral relative
                                                 5
               VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 6 of 80 Page ID #:402



  1   appears on any of the approved rolls heretofore prepared pursuant to this subchapter
  2   and the amendments thereto or (ii) who can establish, to the satisfaction of the
  3   Secretary, lineal or collateral relationship to an Indian who resided in California on
  4   June 1, 1852, and (iii) who were born on or before and were living on September 21,
  5   1968.”
  6         22.    “The roll so prepared shall indicate, as nearly as possible, the group or
  7   groups of Indians of California with which the ancestors of each enrollee were
  8   affiliated on June 1, 1852. If the affiliation of an enrollee’s ancestors on that date is
  9   unknown, it shall be presumed to be the same as that of the ancestors’ relatives
 10   whose affiliation is known unless there is sound reason to believe otherwise.” 25
 11   U.S.C. § 659(b).
 12         23.    Under the Administrative Procedures Act, found at 5 U.S.C. § 551 et.
 13   seq. and 5 U.S.C. §§ 701 et seq. (the “APA”) an agency decision will be set aside if
 14   it is “(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance
 15   with the law; (B) contrary to constitutional right, power, privilege, or immunity; …
 16   (D) without observance of procedure required by law; … 5 U.S.C § 706(2)(A); see
 17   also Partridge v. Reich, 141 F.3d 920, 923 (9th Cir. 1998) quoting Citizens to
 18   Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 413-414 (1971).
 19         24.    Under 5 U.S.C. 706, the Court should reverse a decision as arbitrary and
 20   capricious if the agency, “failed to consider an important aspect of the problem, or
 21   offered an explanation that runs counter to the evidence before the agency or is so
 22   implausible that it could not be ascribed to a difference in view or the product of
 23   agency expertise.” Cascadia Widlands, supra, 801 F.3d at 1110; quoting Lands
 24   Council v. McNair, 537 F.3d 981, 987 (9th Cir. 2009); accord Motor Veh. Mfrs.
 25   Assn. v. State Farm Mut. Auto Ins. Co., 463 U.S. 29, 43 (1983).
 26         25.    Accordingly, the Court, “must consider whether the agency’s decision
 27   was based on a consideration of relevant factors and whether there has been a clear
 28   error of judgment.” Marsh v. Or. Natural Res. Council, 490 U.S. 360, 378 (1989)
                                                   6
               VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 7 of 80 Page ID #:403



  1   (emphasis added). “At a minimum, the agency must have considered relevant data an
  2   articulated an explanation establishing a ‘rational connection between the facts found
  3   and the choice made.” Muwekma #3, supra, 813 F.Supp.2d at 189 quoting Bowen v.
  4   Am. Hosp. Assn., 476 610, 626 (1986).
  5           26.   “Where the agency has failed to provide a reasoned explanation, or
  6   where the record belies the agency’s conclusion, [the court] must undo its action.”
  7   Los Angeles v. Shalada, 192 F.3d 1005, 1021 (D.C. Cir. 1999); see also
  8   Massachusetts v. E.P.A., 549 U.S. 497, 535 (2007) (E.P.A. action found arbitrary,
  9   capricious, and not in accordance with law because E.P.A. offered no reasoned
 10   explanation for its action).
 11           27.   Disparate treatment of similarly situated parties without adequate
 12   explanation is not only a violation of the APA, it is a violation of Constitutional
 13   guarantees of equal protection. “Both the Equal Protection Clause and the APA
 14   prohibit agencies from treating similarly situated petitioners differently without
 15   providing a sufficiently reasoned justification for the disparate treatment.” Muwekma
 16   #2, supra, 452 F.Supp.2d at 115; see also Settles v. U.S. Parole Comm’n, 429 F.3d
 17   1098, 1102-03 (D.C.Cir.2005) (“To prevail on [an] equal protection claim, [a
 18   plaintiff must] demonstrate that [it] was treated differently than similarly situated
 19   [parties] and that the [agency’s] explanation does not satisfy the relevant level of
 20   scrutiny.”) accord Pyler v. Doe, 457 U.S. 202, 216 (1982).
 21           28.   The United States Supreme Court held “the Equal Protection Clause
 22   requires the government have a legitimate reason for withdrawing a right or benefit
 23   from one group but not others, whether or not it was required to confer that right or
 24   benefit in the first place.” Romer v. Evans, 517 U.S. 620 (1996) 671 F.3d, at 1076,
 25   1095.
 26           29.   As the Ninth Circuit has observed, “the equal protection argument can
 27   be folded into the APA argument, [where] no suspect class is involved and the only
 28   question is whether the defendants’ treatment of [the Plaintiff] was rational (i.e., not
                                                  7
                VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 8 of 80 Page ID #:404



  1   arbitrary and capricious)” Ursack v. Group, 639 F.3d 949, 955 (9th Cir. 2011) citing
  2   U.S. v. Weston, 255 F.3d 873, 880 (D.C. Cir. 2001) (describing the rational basis test
  3   and the arbitrary and capricious standard as “analogues”).
  4         30.    Further, Congress has delegated to the Secretary broad power to carry
  5   out the federal government’s unique responsibilities with respect to Indians. See
  6   Udall v. Littell, 366 F.2d 688, 672 (D.C.Cir. 1966); CVMT II, 515 F.3d at 1267 (the
  7   Secretary “has the power to manage all Indian Affairs, and all matters arising out of
  8   Indian relations.”) (emphasis in original)(citations omitted). Accordingly, the
  9   Regional Director is delegated by the Secretary of the Interior, in the decisions of
 10   appeals under her authority pursuant pursuant 25 C.F.R § 2.4(a).
 11         31.    In reviewing a complaint, the court must accept as true the allegations
 12   of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.
 13   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and
 14   resolve all doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421
 15   (1969).
 16

 17                             V.    STATEMENT OF FACTS
 18      A. The Act of 1928, 1948 and 1968
 19         32.    Based upon discovery of the 18 “lost treaties” in 1905, a series of efforts
 20   were made to address the treaty-less Gabrielino tribe, or at least to compromise its
 21   claims to land in Los Angeles County.
 22         33.    The California jurisdiction Act of 1928 authorized the California
 23   Attorney General to represent the Gabrielino Tribe, among others, and to bring their
 24   land claims before the U.S. Court of Claims.
 25         34.    The Act of 1928 authorized the Secretary of the Interior to create two
 26   census rolls. Roll 1 was the roll of California Indians residing in California on May
 27   18, 1928. For the purpose of the act, the Indians of California were defined as those
 28   living in the State on June 1, 1852, and their descendants living in the State on May
                                                 8
                VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 9 of 80 Page ID #:405



  1   18, 1928.
  2         35.    Roll 2, authorized by section 7 of the act, was the roll of non-California
  3   Indians residing in California on May 18, 1928. No limit on the degree of Indian
  4   blood was fixed, and no requirements regarding tribal recognition and the
  5   maintenance of tribal relations were established.
  6         36.    According to Fred Baker, Examiner of Inheritance of the DOI; 23,000
  7   applicants had filed for enrollment on 11,253 applications. Of these, 10,719
  8   applications were approved, 534 were rejected, and 216 involved in appeals. Of the
  9   10,719 approved applications, about 584 applications were listed on the 1928
 10   California Indian Census Roll as “Unknown Tribe,” 97 applications were listed as
 11   “Tribe Not Given,” 70 applications were listed as “Mission Tribe,” and 5
 12   applications were listed as “California Tribe.”
 13         37.    According to oral histories and as verified in the records of the BIA held
 14   at the National Archives (hereinafter “NARA”), the NARA in Washington holds the
 15   original 1928 applications. However, 1928 duplicate applications with pre-filled
 16   information are held at the NARA in Riverside in box 217 of the “Records Relating
 17   to Applications for Identification as a California Indian. It is believed the DOI pre-
 18   filled the information on the 1928 applications.
 19         38.    As supported in the “Blanket Applications,” nos. 10717, 10720, 10609
 20   and 10645, California Indians living on an Indian reservations that refused the 1928
 21   enrollment, were forcefully placed on these Blanket Applications. Other California
 22   Indians did not enrolled (filed a 1928 application) because according to BIA
 23   correspondence “we feel that when Indians become associated with the white
 24   community and take themselves a part of it they lose their identity as Ward Indians
 25   and take their place as American citizens without restrictions. The Indians prefer this
 26   in many cases, and there is no objection to it in the Indian Service.”
 27         39.    Upon completion of the 1928 roll, on February 23, 1935, the DOI
 28   Commissioner (Assistant Secretary) Mr. John Collier, received notice on
                                                 9
               VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 10 of 80 Page ID #:406



   1   discrepancies in degree of Indian blood between the 1928 reservation census and on
   2   the roll of the Act of May 18, 1928. On March 16, 1935, Mr. Collier, agreed that the
   3   1928 reservation census should be changed to agree with 1928 roll.
   4         40.    The Court of Claims, in California Indians v. U.S. (1941) 98 Ct. Cols,
   5   583, recognized the arguments of the California Attorney General, Earl Warren, that
   6   a “promise made to these tribes and bands of Indians and accepted by them but the
   7   treaties were never ratified so the promise was never fulfilled.”
   8         41.    Acting to recognize the equitable 1,553,772 acres of land claims of the
   9   Gabrielinos and the additional acres of “all the Indians of California,” the Court
  10   awarded 7 cents an acre as compensation for the 8.5 million acres of land which was
  11   never set up as reservations under the 18 “lost treaties.”
  12         42.    The Court of Claims awarded no interest for the 94-year period between
  13   the signature of the 1851-1953 treaties and payment of the monies in 1944. The
  14   Indian Claims Commission addressed the Claims of the Gabrielino Tribe in Docket
  15   80, where the Gabrielino group was treated as an Indian tribe, but only its members
  16   were named as Plaintiffs.
  17         43.    This legal fiction would appear to a modern lawyer to eviscerate the
  18   effectiveness of the land claims settlement, which addressed only the claims of
  19   Individual Indians, and not the land claims of the Tribe itself. This would require
  20   California Indians to submit a 6-page application to the Regional Office of the BIA,
  21   listing almost every applicant as “Mission Tribe.”
  22         44.    In 1959, the Court of Claims entered a final order recognizing the
  23   aboriginal title of the Gabrielino Tribe and other California tribes to 64 million acres
  24   west of the Sierra Nevada Range. The tribe’s title was recognized and $633 was paid
  25   to each Gabrielino in 1972. As part of the efforts to adjudicate the two land claim
  26   payments in 1944 and 1972, hundreds of Gabrielino tribal members were recognized
  27   as “Gabrielino Indians” on each of the California Indian Rolls of 1928, 1948, and
  28   1968 of the BIA.
                                                  10
                VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 11 of 80 Page ID #:407



   1         45.      As a result, the BIA recognizes the Acts for California Indians to issue a
   2   CDIB to applicants and the descendants of those listed on the California Indian Rolls
   3   of 1928, 1948 and 1968. However, in a Final Determination to Decline to
   4   Acknowledge the Muwekma Ohlone Tribe, the DOI; Office of Federal
   5   Acknowledgement, declared in its report that the information on the 1928
   6   applications is unreliable and was not fully vetted. Muwekma, FD 2002, 15-24.
   7

   8      B. The BIA Erroneously Listed Plaintiff’s Ancestor as Diegueño and NOT
   9         Gabrielino
  10         46.      On February 19, 2013, the Plaintiff submitted a CDIB request. On
  11   February 21, 2013, Plaintiff Reyes, received a “statement verifying you are of
  12   California Indian Descent that should be sufficient for your needs.” A CDIB was
  13   denied, instead, a statement letter was provided which included a wrong tribal
  14   affiliation and no blood degree.
  15         47.      According to federal records, the DOI was unable to issue a CDIB
  16   because “you are affiliated with the Diegueno (San Diego) tribe, which is “not a
  17   federally recognized tribe. This information was found on your Great-Great
  18   Grandmother, Mary Bega’s 1928 enrollment application… we have prepared a
  19   statement verifying you are of California Indian descent that should be sufficient for
  20   your needs.”
  21         48.      Plaintiff’s ancestors, Mary Grijalva, application no. 5676 (Exhibit 7),
  22   Aurelia Grijalva Orosco (hereinafter “Aurelia Grijalva”) , application no. 9461
  23   (Exhibit 8) and Guillermo Grijalva, application no. 9462 (Exhibit 9) appear on the
  24   original California Indian Census Roll authorized by Congress in 1928 and approved
  25   by the Secretary of the Interior in 1933. Their descendants also appear on the 1948
  26   and 1968 California Indian Rolls.
  27         49.      In accordance to the Instructions to Applicants by the Secretary of the
  28   Interior, “…the words yes, no, unknown may be used…” (Exhibit 10). Mary
                                                   11
                VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 12 of 80 Page ID #:408



   1   Grijalva’s tribal affiliation is listed as “Unknown Tribe.” However, the applications
   2   of full-sister, Aurelia Grijalva, and full-brother, Guillermo Grijalva, are listed as
   3   Gabrielino Indians. See 25 U.S.C. § 659(b) (“If the affiliation of an enrollee’s
   4   ancestors on that date is unknown, it shall be presumed to be the same as that of the
   5   ancestors’ relatives whose affiliation is known unless there is sound reason to believe
   6   otherwise”).
   7         50.      The affidavit of Mary Grijalva’s 1928 application shows her thumb
   8   print as an alternative to a hand signature, because as many, she could not write.
   9   Furthermore, oral history revealed Mary Grijalva did not speak English. Therefore, it
  10   remains unclear whether the tribal affiliation and blood degree was in fact decided by
  11   Mary Grijalva or by the DOI Examiners of Inheritance. Clearly, the DOI had Mary
  12   Grijalva sign her 1928 application without knowing or reviewing its contents.
  13         51.      As a result, the BIA has conveniently listed many family members as
  14   Gabrielino and others as Diegueño Indians. This is despite the lineage coming from
  15   the same parents who are Gabrielino Indians and resided in the counties of Los
  16   Angeles, Orange, Santa Barbara, San Bernardino, and Riverside, which are
  17   historically known declared the ancestral lands of the Gabrielino.
  18         52.      During the final roll of 1968, the BIA hired special agents or Claims
  19   Examiners to assign tribal affiliations to descendants of about 756 approved
  20   applicants who were listed on the 1928 roll as Unknown Tribe, Tribe Not Given,
  21   Mission Tribe and California Tribe.
  22         53.      On or about 1970, Marcia Wiezorek and Ramona Harris, employees of
  23   the Claims Branch during the time the 1972 California Indian Judgment Fund roll
  24   was being prepared, the former employees wrongfully assigned Mary Grijalva as a
  25   Diegueño Indian, stating “will not ask for tribe, in 1928 the mother at age 64 did not
  26   know, so presumably this person will not know either. Mr. Bill stated that the Indians
  27   occupying the area where the mother was born were Gabrielinos.” (Exhibit 11).
  28         54.      However, additional correspondence found on the records of the BIA
                                                   12
                VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 13 of 80 Page ID #:409



   1   state “from our case history we learn that the Bega family has inhabited the
   2   Temescal Valley since 1819 and claims to be full blooded Indians of the Shoshone
   3   [Gabrielino] Tribe.” (Exhibit 12).
   4          55.    In addition, mission records revealed Mary Grijalva’s mother, Maria
   5   Guadalupe Arballo Grijalva, and Mary Grijalva’s husband, Antonio Bega, were
   6   baptized in the Mission San Gabriel, listing them as full Gabrielino Indians. (Exhibit
   7   13).
   8          56.    Evidently, the BIA failed to review Plaintiff’s ancestors 1928
   9   applications of Aurelia Grijalva and Guillermo Grijalva, before assigning Mary
  10   Grijalva’s tribal affiliation. Furthermore, the BIA notes and statements were made
  11   despite the correct tribal affiliation being reflected on many 1968 applications, in
  12   which the BIA manually crossed over the tribe which specifically was listed
  13   “Gabrielino” and instead listed numerous descendants as “Diegueño. (Exhibit 14).
  14          57.    By numerous FOIA Requests, the BIA has neglected to provide copies
  15   of any research conducted by the BIA Claims Examiners in determining the tribal
  16   affiliation to some of the 756 applicants listed on the approved roll as “Unknown
  17   Tribe,” including Plaintiff’s ancestors.
  18          58.    Further investigation revealed the special treatment by BIA to some
  19   individuals, including the Pacific Regional Director, Ms. Amy Dutschke, whose
  20   mother Ramona Burris, application no. 2926 and Grandfather, Clarence Burris,
  21   application no. 2925, appear on the Act of 1928 as “Unknown Tribe.” However, on
  22   June 10, 1985, the BIA issued Ms. Dutschke a CDIB listing her correct tribal
  23   affiliation of Miwok, presumably based on other relatives’ records. The BIA did not
  24   randomly assign Ms. Dutschke to a wrong tribal affiliation. (Exhibit 15). See Romer
  25   v. Evans, 517 U.S. 620 (1996) 671 F.3d, at 1076, 1095. (“The Equal Protection
  26   Clause requires the government have a legitimate reason for withdrawing a right or
  27   benefit from one group but not others, whether or not it was required to confer that
  28   right or benefit in the first place”).
                                                  13
                 VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 14 of 80 Page ID #:410



   1         59.     Additional investigation revealed that certain records determining the
   2   tribal affiliation and blood degree for Plaintiff’s ancestors were grossly mismanaged,
   3   falsified, or omitted as BIA response state on a report dated April 13, 2019, “…it is
   4   possible that some records Mr. Reyes expected to see had been destroyed as they
   5   were considered temporary and subject to disposal.”
   6         60.     The BIA confirmed in FOIA Request (BIA-2019-01374) dated August
   7   16, 2019, that the agency failed to notify the Archivist of the United States pursuant
   8   44 U.S.C. § 3106, 36 C.F.R. § 1230.14 and 36 C.F.R. 1222.24, on the destruction of
   9   federal records as “it has been determined that the BIA has no records responsive to
  10   your request” in determining Plaintiff’s tribal affiliation.
  11         61.     As reaffirmed by the D.C. Circuit in Cobell v. Salazar, “[t]he federal
  12   government has substantial trust responsibilities toward Native Americans,” and that
  13   it was “equally clear [that it]… has failed time and again to discharge its fiduciary
  14   duties.” As a result, the DOI created the American Indian Records Repository and no
  15   longer delivers records to the National Archives for storage and preservation.
  16         62.     However, the Plaintiff believes the BIA records should be held at the
  17   NARA. As described herewith, the BIA historically has failed and continues to fail
  18   Native Americans. This is mainly the result of BIA Officials often caught in conflicts
  19   of interests, as revealed in numerous FOIA requests conducted by the Plaintiff.
  20

  21      C. Plaintiff’s Administrative Appeal and Bureau of Indian Affairs’ Final
  22         Decision
  23         63.     On April 4, 2013, the Plaintiff informed the BIA of the Southern
  24   California Agency that the Statement issued as a “Diegueño” was incorrect and
  25   mailed supporting documentation to initiate a tribal affiliation and blood quantum
  26   correction.
  27         64.     On or about May 7, 2013, the Plaintiff received correspondence from
  28   the BIA of the Southern California Agency stating they “do not have the authority to
                                                   14
                VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 15 of 80 Page ID #:411



   1   change tribal affiliation[s] stated on the 1928 California Roll.”
   2         65.    As delegated to the Area Director [Regional Director] of the BIA in
   3   accordance to 25 C.F.R § 2.4(a) and pursuant to 25 C.F.R. 62.4(a)(6), on May 10,
   4   2013, the Plaintiff submitted an administrative appeal to the Pacific Regional Office
   5   of the BIA. On or about October 28, 2013, the Plaintiff submitted to the BIA five (5)
   6   folders full of historical and genealogical information on Plaintiff’s ancestors.
   7         66.    On January 2018, almost five years after the initial appeal, the Plaintiff
   8   submitted a complaint to the Inspector General of the DOI regarding no decision
   9   issued on Plaintiff’s appeal. On January 19, 2018, the Complaint was assigned OI-
  10   HQ-18-0315-R and on February 5, 2018, a duplicate Complaint was assigned as OI-
  11   HQ-18-0365-R, and referred to BIA Officials in Washington for a 90-day response.
  12         67.    On March 14, 2018, the Plaintiff submitted a Tort Claim addressed to
  13   the Office of the Assistant Secretary of Indian Affairs in Washington D.C. and not
  14   until April 23, 2018, the Pacific Regional Office of the BIA provided a final
  15   decision, denying Plaintiff’s request to correct his tribal affiliation and blood degree
  16   stating “because your request lacks sufficient documentary evidence to support your
  17   change, it will not be forwarded [Office of Indian Services; Division of Tribal
  18   Government Services in Washington, D.C.] as originally stated in the February 17,
  19   2016, letter... this decision is final for the Department of the Interior.”
  20         68.    Plaintiff believes this decision was made intentionally due to Plaintiff’s
  21   advocacy in multiple Native American movements, and of course, in retaliation for
  22   his extensive research on the records of the BIA at the NARA, including hundreds of
  23   FOIA Requests exposing BIA’s wrongdoings, primarily in California.
  24         69.    The BIA’s decision was erroneously made final despite that 25 C.F.R §
  25   62.10(c) provides: “The Director [of the Bureau of Indian Affairs] shall forward the
  26   appeal to the Assistant Secretary for final action together with any relevant
  27   information or records...”
  28         70.    After a decision by the Director under 25 C.F.R. § 62, an individual
                                                   15
                 VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 16 of 80 Page ID #:412



   1   aggrieved by that decision could file an action in federal district court under the
   2   Administrative Procedures Act, as presumably, the decision is “final agency action,”
   3   for which federal judicial review is available.
   4

   5         D. Bureau of Indian Affairs Unconstitutional Delegation of Authority on
   6   CDIB’s
   7         71.    It is unclear when the BIA began issuing CDIB’s. It appears the CDIB
   8   was created at some point for a specific purpose, and then expanded to a general
   9   program. However, it is believed that most likely President Franklin Delano
  10   Roosevelt’s Executive Order 7423 (July 26, 1936) regarding Indian Preference,
  11   brought into place.
  12         72.    Before 1965, Native Americans were provided an Affidavit of Indian
  13   Blood, which is equivalent to a CDIB. It was until a July 26, 1965 memo, by the
  14   Associate Commissioner, James E. Officer, that a memo was issued explaining new
  15   procedures on issuing a Certificate Degree of Indian Blood. However, the current
  16   process the BIA has on the issuance of CDIB’s to federally recognized, state-
  17   recognized, and non-federally recognized, is unclear, because the BIA has proven to
  18   be inconsistent.
  19         73.    A CDIB certifies that an individual possesses a specific degree of Indian
  20   blood from a United States tribe(s). A deciding Bureau official issues the CDIB. The
  21   CDIB is issued so that individuals may establish their eligibility for those programs
  22   and services based upon their status as Native American and/or Alaska Natives. A
  23   CDIB does not establish membership, and does not prevent an Indian tribe from
  24   making a separate and independent determination of blood degree for tribal
  25   purposes. However, some tribes do require a CDIB to be included in the federal
  26   recognition process and for programs such as “Most Likely Descendant”
  27   administered by the California Native American Heritage Commission pursuant
  28   Public Resources Code § 5097.98.
                                                  16
                VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 17 of 80 Page ID #:413



   1         74.    A CDIB is a key that unlocks educational loans, medical services,
   2   employment preference, or other federal benefits unique to Native Americans, and,
   3   in some circumstances, even enrollment as a member of a tribal nation. Indeed, any
   4   Native American or parent of a Native American can describe numerous situations
   5   where a CDIB is requested or required, for the most mundane of activities, such as
   6   registering for on-reservation or near-reservation schools, signing up for sports, or
   7   seeking college scholarships. See 42 C.F.R. § 435.407(a)(5)(ii)(2)(B)(2012) (A
   8   CDIB is also an acceptable document to prove United States citizenship for
   9   Medicaid eligibility. See also 25 C.F.R. § 256. 13(d) (2015) (The BIA will accept a
  10   CDIB as proof of tribal membership to apply to the Housing Improvement Program.)
  11   See also 45 C.F.R. § 286.20 et. seq. (A CDIB is an acceptable document for Tribal
  12   TANF Services.) As recognized in 25 U.S.C. § 1679, Indian Health Service, accepts
  13   a CDIB for services because “Nothing in this section may be construed as expanding
  14   the eligibility of California Indians for health services provided by the Service
  15   beyond the scope of eligibility for such health services that applied on May 1, 1986.”
  16         75.    However, the Agency does not have a model on which roll the CDIB’s
  17   should be issued. As it appears on Exhibit 1, some CDIB’s are issued based on the
  18   1928 Indian roll, while other CDIB’s are issued based on the 1948 or 1968 Indian
  19   roll. Clearly, the BIA is aware of the lack of regulations for CDIB’s, and the Interior
  20   Board of Indian Appeals (hereinafter “IBIA”) mandate to create them. See 44 U.S.C.
  21   § 3101; see also 5 U.S.C. § 552.
  22         76.    The BIA published a draft regulation for CDIB’s in 2000, and
  23   specifically cited the ruling in Underwood v. Deputy Assistant Secretary-Indian
  24   Affairs (Operations), 93 I.D. 13, 14 IBIA 3, January 31, 1986, as the reason to issue
  25   them. See 65 Fed. Reg. at 20777. (The BIA did not, however, mention that the IBIA
  26   no longer had jurisdiction over CDIB appeals after the 1987 revision to the IBIA’s
  27   jurisdiction. See Myles v. Acting Eastern Oklahoma Regional Director, Bureau of
  28   Indian Affairs, 55 IBIA 38 (2012); Sanders v. Eastern Oklahoma Regional Tribal
                                                 17
                VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 18 of 80 Page ID #:414



   1   Government Officer, 50 IBIA 307 (2009); GrosVenor v. Sacramento Area Director,
   2   Bureau of Indian Affairs, 22 IBIA 193 (1992). (IBIA no longer have jurisdiction to
   3   review decisions concerning the certification of degree of Indian blood or tribal
   4   enrollment decisions).
   5         77.      In reviewing the Bureau’s practices, the IBIA ruled that the degree of
   6   Indian blood of an individual cannot be changed by the Bureau on the basis of “the
   7   evidentiary standards set forth in unwritten policy statements” and advised the
   8   Bureau to develop and issue regulations, Underwood v. Deputy Assistant Secretary-
   9   Indian Affairs (Operations), 93 I.D. 13, 14 IBIA 3, January 31, 1986. In the absence
  10   of regulations, the Bureau has been without the authority to invalidate or amend
  11   CDIBs issued in error. As a result, there are individuals who do not receive services
  12   for which they may qualify and individuals who receive services for which they do
  13   not qualify.
  14         78.      The BIA has been on notice since 1986 that its CDIB program is of
  15   questionable validity, because it operates without regulations issued after public
  16   notice and comment under the Administrative Procedures Act. In Underwood v.
  17   Deputy Assistant Secretary-Indian Affairs (Operations), this action reveals perhaps
  18   the most controversial policy of the BIA related to blood quantum. The BIA did not
  19   issue final regulations after Underwood. It did, however, make an important
  20   procedural change to CDIB administrative appeals.
  21         79.      In 1987, the BIA issued a notice in the Federal Register (Notice) that it
  22   was revising the regulations concerning enrollment appeals found at 25 C.F.R. § 62.
  23   See Enrollment Appeals, 52 Fed. Reg. 30159 (Aug. 13, 1987). The stated reason for
  24   this change was to create uniform rules for enrollment appeals, where some appeals
  25   went through the IBIA administration under 25 C.F.R. Part 2, and others went
  26   through the BIA, which caused confusion. Simply put, BIA actions might result in
  27   different procedures depending on who appealed the decision.
  28         80.      Existing federal laws and regulations require some form of proof of
                                                  18
                VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 19 of 80 Page ID #:415



   1   Indian blood for various purposes. Some of these regulations even expressly refer to
   2   CDIB. Unless these laws and regulations are amended to eliminate the need for a
   3   method of providing Indian blood or Indian blood degree, uniform standards for
   4   issuance, amendments, and denials of CDIB are essential for compliance with the
   5   law. See 65 Fed. Reg. at 20775 (April 18, 2000) (publishing draft CDIB regulations
   6   and discussing the CDIB)
   7         81.    It is unclear whether the “instruction manual” included the rules set out
   8   in 83 IBIAM Supplement 2, as the IBIA opinion does not specify what manual or
   9   section the Deputy Assistant Secretary cited. (The “instruction manual” may be a
  10   handbook on tribal enrollment put together by the BIA’s Phoenix Area Office and
  11   published in 1984). However, the IBIA believed that the main BIA manual contained
  12   no such rules.
  13         82.    Regardless, the IBIA noted these policies were unpublished and “hidden
  14   regulations, available to and known by only the initiated few” in violation of the
  15   requirement of notice and comment. See Indian Affairs Manual (Part 73—Tribal
  16   Government Services is listed as “Reserved.”) The IBIA adopted the 1977 American
  17   Indian Policy Review Commissions’ characterization of unpublished BIA policies as
  18   “hidden regulations.”
  19         83.    In its report to Congress, the Commission sharply criticized the BIA’s
  20   practice to have unpublished internal policies instead of actual published regulations.
  21   Indeed, the BIA was then on notice even before Underwood that their policies,
  22   including those for CDIBs, were of questionable validity. Indeed, the IBIA also
  23   noted that the Deputy Assistant Secretary had admitted in his answer brief that even
  24   more BIA offices were unaware of procedures related to CDIBs. See Department
  25   Manual 381 DM1 (Requires that Indian Affairs provide proper documentation of its
  26   organizations, functions, policies, and procedures).
  27         84.    83 BIAM Supplement 2 suggests the BIA allows the Indian blood from
  28   a non-recognized tribe to be included on a CDIB, if “specific justification is
                                                 19
                VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 20 of 80 Page ID #:416



   1   presented.” 83 BIAM Supplement 2, § 9.1 (The same section apparently authorizes
   2   the inclusion of blood from a Canadian or terminated tribe as well with “specific
   3   jurisdiction.”)
   4         85.    As described herewith, the BIA policy on the issuance of CDIB’s is
   5   inconsistent and discriminatory to Native Americans, especially to individuals
   6   affiliated with a non-federally recognized tribe, state-recognized tribe, or disenrolled
   7   from a tribe. As confirmed in Exhibit 1, the BIA has a history of issuing CDIB’s to
   8   Native Americans regardless of tribe(s) or Indian status.
   9         86.    As originally requested, a CDIB should be issued instead of a Statement
  10   Letter because the BIA must comply with their policies and services to Native
  11   Americans. Further, there is no indication that Plaintiff’s direct ancestor; Mary
  12   Grijalva had intended any affiliation with the Diegueño tribe. Therefore, by refusing
  13   to acknowledge Plaintiff as a Gabrielino Indian, the BIA is refusing to acknowledge
  14   the existence and in fact, it is creating paper genocide of an entire lineage in order to
  15   force agreement with the history books and newspapers stating that the original
  16   inhabitants of Los Angeles, the Gabrielino people, are "dead and extinct.”
  17         87.    Plaintiff and family members are entitled to pursue federal recognition,
  18   including, to receive services guaranteed by the BIA and the State of California. The
  19   BIA’s decision to strip hundreds of Gabrielino descendants from misclassification
  20   must be corrected.
  21         88.    Plaintiff’s ancestor, Mary Grijalva, is full sister of Aurelia Grijalva and
  22   Guillermo Grijalva. Their lineage comes from the same parents who are Gabrielino
  23   Indians living in the historical ancestral lands of the Gabrielino. Nevertheless, the
  24   BIA has sabotaged the identity of hundreds of Mary Grijalva Bega descendants for
  25   no apparent reason.
  26         89.    Thus, this arbitrary and capricious classification “contrary to or
  27   involved an unreasonable application of clearly established federal law,” because
  28   settled Federal law provides “[n]othing in this Act shall be constructed to impair or
                                                  20
                 VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 21 of 80 Page ID #:417



   1   prejudice any claim or suit of any Indian tribe against the United States” and the DOI
   2   has a “moral obligation of the highest responsibility and trust” according to the U.S.
   3   Supreme Court in Seminole Nation v. U.S. (1942).
   4

   5                           VI.   FIRST CLAIM FOR RELIEF
   6                     (Injunctive Relieve Pursuant to 5 U.S.C. § 702)
   7                                    (Right of Review)
   8         90.    Plaintiff re-alleges Paragraphs 1 through 89 above and incorporates
   9   those paragraphs in their entirety herein.
  10         91.    Defendant Amy Dutschke has been delegated the authority to carry out
  11   the duties as the Regional Director of the BIA in California.
  12         92.    Under 25 U.S.C. section 1679(a)(2), Defendant Dutschke has a statutory
  13   duty to issue a CDIB to ensure services for California Indians.
  14         93.    Under 25 U.S.C. section 651 et seq., Defendant Dutschke has a statutory
  15   duty to administer that duty in a consistent manner among similarly-situated of
  16   California Indians.
  17         94.    Under 25 U.S.C. section 659, Defendant Dutschke has a statutory duty
  18   to maintain an accurate tribal affiliation and blood degree in the Secretary of the
  19   Interior California approved Indian rolls.
  20         95.    Pursuant to the express directions of Congress in delegating that duty
  21   through the Indian Health Care Improvement Act, California Indian Policy Act and
  22   the Act of May 18, 1928, Defendant Dutschke must be consistent with BIA policies
  23   to California Indians which are eligible for special programs and services provided
  24   by the United States fiduciary obligation.
  25         96. Plaintiff Reyes is a California Indian descent, and has requested since 2013
  26   that Defendant Dutschke correct his tribal affiliation, blood degree and issue him a
  27   CDIB.
  28         97.    Defendant Dutschke has unreasonably, arbitrarily and capriciously
                                                    21
                VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 22 of 80 Page ID #:418



   1   refused to provide to the Plaintiff a CDIB listing him as a Gabrielino Indian.
   2         98.    As a result of the ambiguity created by the Defendants’ failure to correct
   3   Plaintiff’s tribal affiliation, blood degree and issue a CDIB, the Plaintiff is adversely
   4   affected and aggrieved and is suffering a gross and wrongful deprivation of his rights
   5   as a California Indian.
   6         99.    As a direct result of the Defendants’ failure to correct Plaintiff’s tribal
   7   affiliation, blood degree and issue a CDIB, their inaction has led to harassment,
   8   stalking and other damages to the Plaintiff as described in Emilio Reyes vs. Lorraine
   9   Escobar, et al., Case No. BC724250 of the Los Angeles Superior Court.
  10         100. Only Congress has authority to terminate the United States’ services to
  11   California Indians.
  12         101. Defendant’s refusal to issue a CDIB with the correct tribal affiliation
  13   and blood degree violates Plaintiff’s Constitutional rights to equal protection and due
  14   process given the Bureau’s documented history on the issuance of CDIB policy and
  15   of correcting tribal affiliations and blood degrees.
  16         102. The tribal affiliation and blood degree dispute that now confronts the
  17   Mary Grijalva and Antonio Bega descendants has its roots in the extremely harsh and
  18   almost unbelievably inhumane treatment at the hands of the DOI.
  19         103. The Court should compel Defendants to issue a CDIB to the Plaintiff
  20   listing him as a Gabrielino descendant with the correct blood degree.
  21         104. Plaintiff has no other adequate remedy to compel Defendant to respond
  22   to Plaintiff’s request to receive a CDIB with the correct tribal affiliation and correct
  23   blood degree.
  24         105. The conduct of Defendants alleged herein constitutes a denial of full
  25   and equal access to Plaintiff’s tribal identity.
  26         106. The DOI hidden regulations is inconsistent conduct alleged herein and
  27   in violation of the Federal Records Act (44 U.S.C. § 3101), Administrative
  28   Procedures Act (5 U.S.C. § 552) and Departmental Manual 381 DM 1.
                                                   22
                 VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 23 of 80 Page ID #:419



   1         107. Unless enjoined, the Plaintiff cannot pursue federal recognition in
   2   accordance to 25 C.F.R. § 83 because there are no historical records substantiating a
   3   connection to the Diegueño tribe. As a result, the BIA would be inconsistent with the
   4   Office of Federal Acknowledgement process.
   5         108. Unless enjoined and made subject to a declaration of Plaintiff’s legal
   6   rights by this Court, the BIA will continue to violate the rights of Plaintiff and others
   7   entrusted to serve.
   8         109. Unless Defendants are preliminarily and permanently enjoined, Plaintiff
   9   will be irreparably harmed in a manner which cannot be adequately compensated in
  10   monetary damages.
  11         110. Enjoining Defendant should also avoid a multiplicity of legal actions
  12   which may otherwise have to be initiated and prosecuted by the Plaintiff and others
  13   regarding further or additional instances of damages, harassing, intimidating,
  14   tormenting, embarrassing, dissemination, and stalking.
  15         111. Plaintiff is therefore entitled to declaratory and injunctive relief.
  16

  17                               VII. PRAYER FOR RELIEF
  18   WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them,
  19   as follows:
  20      1. That the Court reverses Defendant BIA final determination refusing to correct
  21         Plaintiff’s tribal affiliation and blood degree pursuant 5 U.S.C. § 706.
  22      2. Order that Defendant correct their records to reflect Plaintiff’s direct
  23         Ancestors Mary Grijalva and Antonio Bega as full Gabrielino Indians pursuant
  24         25 U.S.C. § 659(b).
  25      3. Order that Defendant must issue a CDIB to Plaintiff and to all Mary Grijalva
  26         and Antonio Bega descendants.
  27      4. Order that Defendant must continue the CDIB practice and policy to all Native
  28         Americans regardless of tribal affiliation, blood degree, or Indian status.
                                                  23
                VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 24 of 80 Page ID #:420



   1      5. Order that Defendant must salvage, retrieve, or reconstruct the records
   2         destroyed regarding Plaintiff’s tribal affiliation, blood degree and related
   3         records and further order that the BIA must provide a statement of the
   4         safeguards established to prevent further loss of federal documentation
   5         pursuant 36 C.F.R. § 1230.14.
   6      6. Declare that Defendant’s actions were inconsistent, arbitrary and capricious.
   7      7. Expedite this action in every way pursuant 28 U.S.C. § 1657(a).
   8      8. Attorney’s fees and costs.
   9      9. That the Court grant Plaintiff any and all other relief to which Plaintiff may
  10         justly be entitled.
  11

  12                           VIII. DEMAND FOR JURY TRIAL
  13         Plaintiff demands a jury trial on all issues triable to a jury.
  14

  15
       Date: May 8, 2020                      /s/ Emilio Reyes
                                              EMILIO REYES
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28

                                                   24
                VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 25 of 80 Page ID #:421



   1                                   VERIFICATION
   2         I, EMILIO REYES, have read the foregoing Complaint Injunctive Relief, and
   3   attachment of Exhibits 1-15, and know the contents therein. I declare under penalty
   4   of perjury under the laws of the United States of America that the foregoing is true
   5   and correct and that this Verification was executed on May 8, 2020, at San Diego,
   6   California.
   7

   8                                       /s/ Emilio Reyes
                                           EMILIO REYES
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28

                                               25
                VERIFIED SECOND AMENDED COMPLAINT FOR INJUNCTIVE RELIEF
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 26 of 80 Page ID #:422
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 27 of 80 Page ID #:423
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 28 of 80 Page ID #:424
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 29 of 80 Page ID #:425
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 30 of 80 Page ID #:426
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 31 of 80 Page ID #:427
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 32 of 80 Page ID #:428
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 33 of 80 Page ID #:429
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 34 of 80 Page ID #:430
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 35 of 80 Page ID #:431
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 36 of 80 Page ID #:432
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 37 of 80 Page ID #:433
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 38 of 80 Page ID #:434
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 39 of 80 Page ID #:435
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 40 of 80 Page ID #:436
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 41 of 80 Page ID #:437
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 42 of 80 Page ID #:438
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 43 of 80 Page ID #:439
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 44 of 80 Page ID #:440
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 45 of 80 Page ID #:441
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 46 of 80 Page ID #:442
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 47 of 80 Page ID #:443
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 48 of 80 Page ID #:444
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 49 of 80 Page ID #:445
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 50 of 80 Page ID #:446
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 51 of 80 Page ID #:447
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 52 of 80 Page ID #:448
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 53 of 80 Page ID #:449
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 54 of 80 Page ID #:450
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 55 of 80 Page ID #:451
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 56 of 80 Page ID #:452
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 57 of 80 Page ID #:453
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 58 of 80 Page ID #:454
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 59 of 80 Page ID #:455
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 60 of 80 Page ID #:456
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 61 of 80 Page ID #:457
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 62 of 80 Page ID #:458
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 63 of 80 Page ID #:459
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 64 of 80 Page ID #:460
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 65 of 80 Page ID #:461
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 66 of 80 Page ID #:462
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 67 of 80 Page ID #:463
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 68 of 80 Page ID #:464
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 69 of 80 Page ID #:465
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 70 of 80 Page ID #:466
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 71 of 80 Page ID #:467
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 72 of 80 Page ID #:468
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 73 of 80 Page ID #:469
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 74 of 80 Page ID #:470
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 75 of 80 Page ID #:471
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 76 of 80 Page ID #:472
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 77 of 80 Page ID #:473
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 78 of 80 Page ID #:474
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 79 of 80 Page ID #:475
Case 5:18-cv-02128-GW-AGR Document 63 Filed 05/11/20 Page 80 of 80 Page ID #:476
